         8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 1 of 15 - Page ID # 1



                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEBRASKA
    TINA L. NICHOLS, an individual,
                Plaintiff,
    v.                                                       Case No. 8:19-cv-35
    FIRST DATA RESOURCES, LLC, a
    Delaware Limited Liability Corporation,
                                                                 COMPLAINT
    and
                                                          Place of Trial: Omaha, NE
    JONES LANG LASALLE AMERICAS,
    INC., a Maryland Corporation                          JURY TRIAL DEMANDED



                 Defendants.


                                         INTRODUCTION

           1.      Tina L. Nichols (“Ms. Nichols”) is a 56-year-old African American woman

who was placed by Jones Lang LaSalle Americas, Inc. (“JLL”) at First Data Resources,

LLC (“First Data”) in Omaha, Nebraska.1            Ms. Nichols worked at First Data as an

Administrative Secretary. Nichols’ manager assessed her performance as positive after

her first six (6) months; she was told she was “an integral part of the team.” Not only was

Ms. Nichols told she “does a great job,” her supervisor wrote in her MidYear Review that

Ms. Nichols

                   “has quickly become a part of the fabric of the JLL/First Data
                   family. She is personable, professional and adaptable. She
                   been a great addition…”

           2. Nonetheless, Ms. Nichols’ was unexpectedly fired from her position. First Data

told Ms. Nichols’ JLL supervisor, Matt Covey, on May 1, 2017, that “today will be Ms.


1
 First Data contracted with JLL for facilities maintenance to provide property and administrative
services. The services were located in the Corporate Solutions Business Unit of First Data.
   8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 2 of 15 - Page ID # 2



Nichols’] last day.” Covey then relayed to Ms. Nichols that “our client said today will be

your last day.”

       3. Neither First Data nor JLL issued Ms. Nichols a warning. Nor did either

defendant required Ms. Nichols be put on a performance improvement plan.

       4. Ironically, First Data was served with a discrimination charge by one of its

former employees, Rodney Nichols, who happens to be Ms. Nichols’ husband. He filed

charges in Spring 2016 but those charges were not served on First Data until after Ms.

Nichols’ MidYear review was issued. After Rodney filed discrimination charges against

First Data, and those charges were served on it, First Data’s treatment of Ms. Nichols’

changed. Her Annual Review was markedly different than her MidYear review.

       5. Ms. Nichols’ termination was due solely on retaliation by First Data because

her husband availed himself of the protected legal processes for safeguarding his state

and federal rights to be free from discriminatory treatment. The timing demonstrates that

Mr. Nichols’ discrimination charge with the Omaha Human Rights and Relations was the

causative event resulting in Ms. Nichols’ termination.

                                        PARTIES

       6. Tina Nichols (“Ms. Nichols”) is a 56-year-old African American woman who

worked for JLL at First Data until she terminated on May 1, 2017. Ms. Nichols lives in

Omaha, Nebraska.

       7. First Data Resources, LLC (“First Data”) provides technology and services

solutions to merchants and financial institutions around the world.      First Data is a

Delaware Limited Liability Corporation doing business in Nebraska with a location at 6855

Pacific Street, Omaha, NE 68106.



                                            2
    8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 3 of 15 - Page ID # 3



        8. JLL provides clients services and staffing to merchants and financial

institutions, having partnered with First Data.    JLL is a Maryland Corporation doing

business in Nebraska at First Data’s location, 6855 Pacific Street, Omaha, NE 68106.

                                JURISDICTION & VENUE

        9. This matter arises under federal and state law. This Court has jurisdiction

pursuant to 28 U.S.C. §1331 based on Ms. Nichols’ federal claims set forth in this

Complaint. This Court has supplemental jurisdiction of the Nebraska state law claims

pursuant to 28 U.S.C. §1367.

        10. Venue is proper in this District pursuant to 28 U.S.C. §1381(b)(2), because the

acts complained of here were orchestrated from, planned in, and conducted in this

District.

        11. Ms. Nichols dual filed charges of discrimination against both Defendants with

the Nebraska Equal Opportunity Commission (“NEOC”) and the Equal Employment

Opportunity Commission (“EEOC”).

            a. Her administrative charges against First Data are identified as NEOC

               Charge No. 2-17/28-12-49166-RD and EEOC Charge No. 32E-2018-

               00159.

            b. Her charges against JLL are identified as NEOC Charge No. 2-17/28-12-

               49167-RD and EEOC Charge No. 32E-2018-00160.

The NEOC issued its determination on both charges as of October 19, 2018. Ms. Nichols

received the NEOC’s determinations on October 26, 2018. The EEOC issued its Notice

of Right to Sue on both charges as of December 18, 2018. (A copy of both of the EEOC




                                             3
    8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 4 of 15 - Page ID # 4



Notices of Right to Sue are attached as Exhibits A and B and incorporated by this

reference as if fully set forth).




                                         FACTS

       12. Ms. Nichols started working at First Data on March 23, 2016, when JLL placed

her at that location. As noted above, her performance at First Data initially was assessed

as very positive. In September 2016k, Ms. Nichols’ manager described her performance

as “personable, professional and adaptable,” calling her a “great addition.”

       13. Unbeknownst to Ms. Nichols’ JLL Manager, Matthew Covey, Ms. Nichols’

husband, Rodney Nichols (“Rodney”), who was employed directly by First Data, filed a

charge of discrimination against First Data with the Omaha Human Rights and Relations

Department (“OHRRD”) on June 29, 2016. That filing languished at OHRRD for months,

until December 18, 2017 when Rodney retained Carlson & Burnett LLP to represent him

and the law firm provided OHRRD with its Notice of Representation. (Exhibit C, a true

and correct copy of C&B’s 12/19/2018 letter of representation is attached as Exhibit C

and incorporated here.)

       14. Rodney’s work at First Data put him in close proximity to First Data’s Director

of Operations, Mark Jellsey. They could hear one another’s telephone conversations

from their respective work spaces. Jellsey knew when Rodney’s discrimination charge

was received by First Data.




                                            4
    8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 5 of 15 - Page ID # 5



        15. Jellsey informed First Data’s Director of Property, Scott Altic, of Rodney’s

charge because Ms. Nichols worked with Altic in the same office location. Altic informed

JLL, including Ms. Nichols’ supervisor Covey, of Rodney’s charge filed against First Data.

        16. Ms. Nichols’ annual performance review, which was performed after First Data

received Rodney’s charge was dramatically different than her MidYear Review. The only

change that took place during the interim period was that Rodney’s charge of

discrimination against First Data was served.

        17.    Ms. Nichols seeks judgment against First Data and JLL for their retaliation

against her based on the fact that her husband filed discrimination charges against First

Data.

                                          CLAIM I

                                      RETALIATION
                        (42 U.S.C. § 2000e3-a; Neb. Rev. Stat. § 1114)

        18. Ms. Nichols incorporates by reference paragraphs 1-17, inclusive, as if fully

set forth.

        19. Both Nebraska law and federal law in Title VII prohibit retaliation:

               It shall be an unlawful employment practice for an employer to
               discriminate against any of his employees or applicants for
               employment . . . . because [s]he has opposed any practice made
               an unlawful employment practice by this subchapter, or because
               [s]he has made a charge, testified, assisted or participated in any
               manner in an investigation, proceeding, or hearing under this
               subchapter.
   42 .S.C. § 2000e3-a.

        20. To state a retaliation claim, Ms. Nichols must show (1) she engaged in

statutorily protected activity by either participation and/or protesting what she believed in

good faith to be discriminatory conduct, (2) her employers were of the protected activity,

                                              5
   8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 6 of 15 - Page ID # 6



(3) she suffered an adverse employment action, and (4) a causal connection between

her engagement in protected activity and the adverse employment action. Close

temporal proximity between protected activity and an adverse employment action raises

an inference of causation.

       21. It is unlawful for an employer to retaliate against an employee because his or

her spouse, who is also an employee, filed a charge of discrimination. See Equal

Employment Opportunity Commission, Compliance Manual §8-II, p. 8-10 (1998).

       22. Ms. Nichols was assessed as a successful employee until First Data learned

that her husband, one of its former employees, filed a charge of discrimination against it.

First Data employees were aware of Rodney’s filings based on the service of the charge

on it. First Data’s Director of Operations, Mark Jellsey, overheard Rodney’s telephone

and personal conversations in their work spaces. Jellsey knew that Rodney filed a

discrimination charge with OHRRD and that the charge was received at First Data.

       23. Jellsey informed First Data’s Director of Property, Scott Altic, of Rodney’s

charge. Ms. Nichols worked with Altic in the same office location. Altic then passed along

the fact of the Rodney’s discrimination charge to Ms. Nichols’ supervisor at JLL.

       24. After that information was learned, Ms. Nichols treatment by First Data

employees changed. She was treated more abruptly by management, she was

criticized for trivial matters. First Data and JLL contend they did not know of Rodney’s

charge. The timing of First Data’s and JLL’s actions, their increased daily scrutiny, First

Data’s instructions to JLL to end Ms. Nichol’s position all weigh heavily against First

Data’s claim.




                                             6
   8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 7 of 15 - Page ID # 7



       25.    First Data instructed JLL to terminate Ms. Nichols’ employment at First

Data without any warning, any factual basis related to her performance, and ultimately

based solely on the fact that her husband Rodney filed discrimination charges against

First Data. When those charges were served on First Data and it learned of the

Rodney’s claims, First Data commanded Ms. Nichols’ termination.

       WHEREFORE, Ms. Nichols requests judgment ordering an award of damages

pursuant to 42 U.S.C. § 12203 et seq. and Neb. Rev. Stat. § 48-114 et seq. based on

retaliatory termination First Data instructed JLL to execute.


                                  REQUEST FOR RELIEF


        Ms. Nichols requests judgment in her favor and awarding the following:

              1.     Damages for Ms. Nichols’ lost and future wages based on her
                     termination;

              2.     Damages for Ms. Nichols’ emotional pain and suffering,
                     inconvenience, mental anguish, and loss of enjoyment of life;

              3.     Damages for Ms. Nichols’ out of pocket expenses for physical and
                     mental health treatment;

              4.     Punitive damages for First Data’s knowing violation of federal
                     discrimination laws;

              5.     Costs and attorney fees; as allowed by law, and

              6.     Such other and further relief as the Court deems appropriate.


   PLAINTIFF MAKES DEMAND FOR TRIAL BY JURY IN OMAHA, NEBRASKA.



DATE: January 24, 2019.

                                             7
8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 8 of 15 - Page ID # 8



                                       By:   s/ Terry A. White
                                             Terry A. White #18282
                                             Alexis S. Mullaney #25908
                                             CARLSON & BURNETT LLP
                                             17525 Arbor Street
                                             Omaha, NE 68130
                                             Direct (402) 682-8006
                                             Main (402) 934-5500
                                             terry@carlsonburnett.com
                                             Attorneys for Plaintiff




                                   8
8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 9 of 15 - Page ID # 9




                                                                    Exhibit A
8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 10 of 15 - Page ID # 10
8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 11 of 15 - Page ID # 11
8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 12 of 15 - Page ID # 12
8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 13 of 15 - Page ID # 13




                                                                      Exhibit B
8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 14 of 15 - Page ID # 14
8:19-cv-00035-RFR-MDN Doc # 1 Filed: 01/24/19 Page 15 of 15 - Page ID # 15
